Exhibit 10.5

 

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF FEBRUARY 20, 2004 AMONG
MOLLUSK HOLDINGS, L.L.C., BLESBOK LLC, NOBEL LEARNING COMMUNITIES, INC., THE
SUBORDINATED GUARANTORS PARTY THERETO AND HARRIS TRUST AND SAVINGS BANK, AS
AGENT, TO CERTAIN SENIOR INDEBTEDNESS DESCRIBED IN THE SUBORDINATION AGREEMENT,
AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY
THE PROVISIONS OF THE SUBORDINATION AGREEMENT.

 

--------------------------------------------------------------------------------

 

SENIOR SUBORDINATED NOTE AGREEMENT

 

DATED AS OF FEBRUARY 20, 2004,

 

AMONG

 

NOBEL LEARNING COMMUNITIES, INC.,

 

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

 

AND

 

MOLLUSK HOLDINGS, L.L.C. AND BLESBOK LLC

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SENIOR SUBORDINATED NOTE AGREEMENT

 

THIS SENIOR SUBORDINATED NOTE AGREEMENT is entered into as of February 20, 2004,
by and among NOBEL LEARNING COMMUNITIES, INC., a Delaware corporation (the
“Borrower”), the direct and indirect Subsidiaries of the Borrower from time to
time party to this Agreement, as Guarantors, and MOLLUSK HOLDINGS, L.L.C. and
BLESBOK LLC (collectively, the “Lenders”) All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 2.1 hereof.

 

PRELIMINARY STATEMENT

 

The Borrower has requested, and the Lenders have agreed to purchase senior
subordinated notes in the aggregate initial principal amount of $10,000,000 on
the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1. LOAN TERMS.

 

Section 1.1 Funding. At the closing under this Agreement (the “Closing”), the
Borrower will borrow, and each of the Lenders will lend, in immediately
available funds, the sum of FIVE MILLION AND 00/100 DOLLARS ($5,000,000) or TEN
MILLION AND 00/100 DOLLARS ($10,000,000) in the aggregate (the “Loan”), such
indebtedness to be evidenced by, and to be repaid according to the terms of, one
or more Senior Subordinated Notes (each a “Note” and collectively, the “Notes”)
in the form attached hereto as Exhibit 1.1. The entire principal sum will be
advanced at Closing.

 

Section 1.2 Reserved.

 

Section 1.3 Prepayment. The Notes may not be voluntarily prepaid until the first
anniversary of the Closing Date, whereupon the Notes may be prepaid at any time,
in whole or in part, without premium or penalty.

 

Section 1.4 Due On Sale or Change in Control. The Borrower’s obligations under
the Notes and this Agreement are not assumable and the Notes and all of the
other Obligations are payable in full in connection with a Change in Control
(other than a Change of Control caused by an Existing Group of which KU
Learning, L.L.C. or any of its Affiliates is a member).

 

Section 2. DEFINITIONS; INTERPRETATION.

 

Section 2.1 Definitions. The following terms when used herein shall have the
following meanings:

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the



--------------------------------------------------------------------------------

power to direct, or cause the direction of, the management and policies of the
other Person, whether through the ownership of voting securities, common
directors, trustees or officers, by contract or otherwise; provided that, in any
event for purposes of this definition, any Person that owns, directly or
indirectly, 10% or more of the securities having the ordinary voting power for
the election of directors or governing body of a corporation or 10% or more of
the partnership or other ownership interest of any other Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person.

 

“Agreement” means this Senior Subordinated Note Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Los Angeles, California.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP, but specifically excluding Capital Expenditures incurred
in connection with the purchase of certain real property located in Alpharetta,
Georgia, as long as such real property is sold by the Borrower not later than
April 30, 2004 in a transaction pursuant to which the Borrower receives proceeds
of not less than $1,000,000.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 25% or more of
the outstanding Voting Stock of the Borrower on a fully-diluted basis, or (b)
the failure of individuals who are members of the board of directors (or similar
governing body) of the Borrower on the Closing Date (together with any new or
replacement directors whose initial nomination for election was approved by a
majority of the directors who were either directors on the Closing Date or
previously so approved) to constitute a majority of the board of directors (or
similar governing body) of the Borrower. For purposes of the foregoing clause
(a), a “Change of Control” shall not be deemed to have occurred with respect to
(i) KU Learning, L.L.C. or its Affiliates (including, without limitation, the
Lenders), or (ii) Camden Partners Strategic II, L.L.C. or its Affiliates (each
such

 

-2-



--------------------------------------------------------------------------------

group specified in the foregoing clauses (i) and (ii), an “Existing Group”),
solely as a result of any of the following: (v) such Existing Group being the
beneficial owner of shares of the Borrower’s common stock or preferred stock
held by it on the Closing Date; (w) the conversion of any shares of the
Borrower’s Series E Preferred Stock or Series F Preferred Stock held by such
Existing Group; (x) the exercise by such Existing Group of any pre-emptive
rights described in Section 4.6 of the Series E Preferred Stock Purchase
Agreement or Section 4.4 of the Series F Preferred Stock Purchase Agreement; (y)
the issuance of and conversion of any additional shares of Series E Preferred
Stock or Series F Preferred Stock received as a dividend pursuant to the
Certificate of Designation for such series of Preferred Stock; or (z) the
issuance by the Borrower, to any board representative of such Existing Group
(solely in such person or persons’ capacity as a director of the Borrower), of
grants of common stock of the Borrower, options to purchase common stock of the
Borrower or the exercise of such options issued to such person or persons.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 4.1 shall be satisfied or waived in a
manner acceptable to the Lenders in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 8.10(i), 8.10(ii)(a), (b), (c) or (d) of the Senior Credit Agreement
and Sections 5.10(i), 5.10(ii)(a), (b), (c) or (d) hereof.

 

“EBITDA” means, with reference to any period, Net Income for such period plus
the sum of all amounts deducted in arriving at such Net Income amount in respect
of (a) Interest Expense for such period, (b) federal, state, and local income
taxes for the Borrower and its Subsidiaries for such period, (c) depreciation of
fixed assets and amortization of intangible assets for the Borrower and its
Subsidiaries for such period, (d) with respect to the fiscal quarter ended June
30, 2003 only, transaction expenses related to a potential going-private
transaction in an aggregate amount not to exceed $150,000, (e) with respect to
the fiscal quarter ended September 30, 2003 only, a severance expense reserve in
an aggregate amount not to exceed $1,500,000, provided that cash severance
expenses incurred by the Borrower and its Subsidiaries and charged against such
reserve shall be subtracted from EBITDA in the fiscal quarters during which they
are incurred, (f) with respect to the fiscal quarter ended June 30, 2003 only,
write-downs and a reserve for certain discontinued operations and a note
receivable in an aggregate amount not to exceed $5,300,000, and (g) for any
fiscal quarter, non-cash losses in an amount acceptable to the Existing Senior
Lender and used for all EBITDA calculations under the Senior Credit Documents
from impairment charges arising from the application of SFAS No. 142 or SFAS No.

 

-3-



--------------------------------------------------------------------------------

144, provided that the amount of such charges added pursuant to this clause (g)
for the two consecutive fiscal quarter period ended June 30, 2003 shall be
$6,515,079, less (h) interest income and extraordinary gains for such period.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority, or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material, or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Existing Senior Debt” means Indebtedness for Borrowed Money evidenced by the
Senior Credit Agreement.

 

“Existing Senior Lender” means Harris Trust and Savings Bank, as lender and as
Administrative Agent for all lenders under the Senior Credit Agreement and all
successors or assigns of such lenders.

 

“Event of Default” means any event or condition identified as such in Section
6.1 hereof.

 

“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property, or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all cash
payments of principal made or required to be made during such period with
respect to Indebtedness for Borrowed Money of the Borrower and its Subsidiaries,
other than those payments made or required to be made pursuant to Section 1.9 of
the Senior Credit Agreement as in effect on the date hereof, (b) Interest
Expense for such period, (c) cash dividends paid during such period, and (d)
federal, state, and local income taxes paid or payable in cash by the Borrower
and its Subsidiaries during such period; provided that, for all calculations of
the fixed charge coverage ratio pursuant to Section 5.22(d) for fiscal quarters
ending through and including December 31, 2004, (1) cash payments of principal
for the four fiscal quarters then ended shall be deemed by

 

-4-



--------------------------------------------------------------------------------

the parties hereto to be $2,866,135 for the four fiscal quarters ended March 31,
2004, $2,840,033 for the four fiscal quarters ended June 30, 2004, $2,804,589
for the four fiscal quarters ended September 30, 2004, and $2,726,850 for the
four fiscal quarters ended December 31, 2004, and (2) Interest Expense for the
four fiscal quarters then ended shall be deemed by the parties hereto to be
equal to the product of (x) Interest Expense incurred during the period (the
“post-closing period”) from and including the Closing Date through and including
the last day of such period, and (y) a fraction, the numerator of which is 365
and the denominator of which is the number of days in such post-closing period.

 

“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof,
(b) conducts substantially all of its business outside of the United States of
America, and (c) has substantially all of its assets outside of the United
States of America.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Guarantor” and “Guarantors” mean each direct and indirect Subsidiary of the
Borrower, other than Rocking Horse One, Inc., which entity is specifically
exempted from such definition.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law applicable to any of
the Borrower or any Subsidiary.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
Existing Senior Lender, any other lender from time to time a party to the Senior
Credit Agreement, or any of their respective Affiliates, in respect of any
interest rate, foreign currency, and/or commodity swap, exchange, cap, collar,
floor, forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, into which the Borrower or such
Subsidiary, as the case may be, may enter from time to time in accordance with
the terms of the Senior Credit Agreement.

 

“Indebtedness for Borrowed Money” means for any Person (without duplication) (a)
all indebtedness created, assumed or incurred in any manner by such Person
representing money

 

-5-



--------------------------------------------------------------------------------

borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not more
than sixty (60) days past due), (c) all indebtedness secured by any Lien upon
Property of such Person, whether or not such Person has assumed or become liable
for the payment of such indebtedness, (d) all Capitalized Lease Obligations of
such Person, and (e) all obligations of such Person on or with respect to
letters of credit, bankers’ acceptances and other extensions of credit whether
or not representing obligations for borrowed money.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local, applicable to any of the Borrower or any Subsidiary.

 

“Lenders” means Mollusk Holdings, L.L.C. and Blesbok LLC.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” is defined in Section 1.1.

 

“Loan Documents” means this Agreement, the Notes and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or condition (financial
or otherwise) of the Borrower or of the Borrower and its Subsidiaries taken as a
whole, (b) a material impairment of the ability of the Borrower to perform its
material obligations under any Senior Debt Document (as such term is defined in
the Subordination Agreement) or any Loan Document or of the Borrower and its
Subsidiaries taken as a whole to perform their material obligations under any
Senior Debt Document (as such term is defined in the Subordination Agreement) or
any Loan Document, or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower or any Guarantor of any
Loan Document or the rights and remedies of the Lenders thereunder.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Capital Expenditures” means, for any period, Capital Expenditures for such
period less that portion of Capital Expenditures incurred during such period
which is financed through Capital Leases.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i)

 

-6-



--------------------------------------------------------------------------------

reasonable direct costs relating to such Disposition, and (ii) sale, use or
other transactional taxes paid or payable by such Person as a direct result of
such Disposition, (b) with respect to any Event of Loss of a Person, cash and
cash equivalent proceeds received by or for such Person’s account (whether as a
result of payments made under any applicable insurance policy therefor or in
connection with condemnation proceedings or otherwise), net of reasonable direct
costs incurred in connection with the collection of such proceeds, awards or
other payments, and (c) with respect to any offering of equity securities of a
Person or the issuance of any Indebtedness for Borrowed Money by a Person, cash
and cash equivalent proceeds received by or for such Person’s account, net of
reasonable legal, underwriting, and other fees, commissions and expenses
incurred as a direct result thereof.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, and (b) the net income (or net loss) of any
Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has a equity interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries during such period.

 

“Notes” is defined in Section 1.1.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loan, all fees and charges payable hereunder, and all other
payment obligations of the Borrower or any of its Subsidiaries arising under or
in relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Permitted Senior Debt” means all (A) indebtedness, obligations, and
liabilities, whether now existing or hereafter arising, of the Borrower and its
Subsidiaries to the Senior Creditor (as such term is defined in the
Subordination Agreement) for or in connection with money borrowed or other
credit or financial accommodations extended under the Senior Credit Documents
(including, without limitation, loans, letters of credit, bankers’ acceptances
or otherwise, and whether under the Senior Credit Agreement or otherwise) from
time to time or in connection with any Funds Transfer and Deposit Account
Liability and any Hedging Liability (as such terms are defined in the Senior
Credit Agreement), including without limitation, (a) all principal of and
interest (including post-petition interest in a bankruptcy or other similar
proceeding whether or not allowed) on all borrowings or other credit or
financial accommodations extended by the Senior Creditor (as such term is
defined in the Subordination Agreement), (b) all fees, charges, costs and other
expenses (including, without limitation, court costs and reasonable attorneys’
fees) and all other amounts payable under, and all other claims (including,
without limitation, claims arising out of breaches of representations,
warranties or covenants) arising out of, the indenture, agreement or other
instrument governing such credit or financial accommodation, and

 

-7-



--------------------------------------------------------------------------------

(c) any such indebtedness, obligations and liabilities as from time to time
arising in connection with any collateral for or guaranties of such borrowings
or other credit or financial accommodations; provided that all such
indebtedness, obligations and liabilities and, except as specifically excluded
below, Funds Transfer and Deposit Account Liability and Hedging Liability shall
at all times satisfy the following conditions: (i) are full recourse obligations
of the Borrower that are (except with respect to Funds Transfer and Deposit
Account Liability and Hedging Liability) guaranteed by some or all of its
Subsidiaries, (ii) are not subordinated to any other indebtedness of the
Borrower and/or its Subsidiaries, (iii) were not incurred in violation of this
Agreement, (iv) (except with respect to Funds Transfer and Deposit Account
Liability and Hedging Liability) do not have a rate of interest or applicable
margin of more than two percent (2%) higher than that provided in the Senior
Credit Agreement as of the Closing Date, (v) do not have a final maturity date
after February 20, 2009, (vi) do not have terms or conditions that restrict
payment of any of the Obligations under this Agreement or under any other Loan
Document, except (I) in the manner and to the extent set forth in the
Subordination Agreement and (II) as a prohibition on any voluntary prepayment or
voluntary redemption of all or any part of the Obligations, and (vii) (except
with respect to Funds Transfer and Deposit Account Liability and Hedging
Liability) do not exceed an aggregate principal amount of $26,000,000 as reduced
by the amount of (x) all scheduled principal payments made on term loans, and
(y) all permanent reductions in revolving commitments, and (B) all refinancings
of indebtedness described in clause (A) above provided that all indebtedness
incurred in all such refinancings also at all times satisfies all of the
conditions set forth above.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Philadelphia School Loan” means the amounts paid by the Borrower for leasehold
improvements at premises leased under a certain Lease Agreement dated May 2,
2000 (as amended by that certain Addendum #1 dated May 2, 2000) between Arsenal
Associates and the Borrower, and subleased by the Borrower to Franklin Towne
Charter High School, Inc.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group, or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including without limitation the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to any Lien under the
Senior Credit Documents.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

-8-



--------------------------------------------------------------------------------

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans constitute more than 66 2/3% of the sum of the total
outstanding Loans, provided that so long as Mollusk Holdings, L.L.C. and/or
Blesbok LLC hold any of the Loans, “Required Lenders” shall include Mollusk
Holdings, L.L.C. and/or Blesbok LLC, as applicable.

 

“Responsible Officer” means the chief executive officer, chief financial
officer, chief operating officer, president or general counsel of the Borrower
or any Guarantor.

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

 

“Seller Debt” means that Indebtedness for Borrowed Money evidenced by (i) that
7% Subordinated Note due June 1, 2004, payable by the Borrower to Flint Ridge
Schools, Inc., in the original principal amount of $207,543, (ii) that 7%
Subordinated Note due September 1, 2004, payable by the Borrower to Sypros
Catechis in the original principal amount of $615,000, (iii) that 7%
Subordinated Note payable by the Borrower to Act International, Inc. in the
original principal amount of $136,500, (iv) that 7% Subordinated Note due
February 1, 2005, payable by the Borrower to David Sikes Child Care, Inc. in the
original principal amount of $142,800, (v) that 7% Subordinated Note due July 1,
2005, payable by the Borrower to the Education Block, Inc. in the original
principal amount of $420,000, (vi) that 7% Subordinated Note due April 1, 2004,
payable by Nobel Learning Solutions, L.L.C. to LDLearning.com, Inc. in the
original principal amount of $185,000, (vii) that Amended and Restated 7%
Subordinated Note dated July 1, 2004, payable by Paladin Academy, L.L.C. to
Developmental Resource Center, Inc. in the original principal amount of
$410,000, (viii) that Promissory Note dated June 27, 1989 made by The Rocking
Horse Child Care Centers of America, Inc. in favor of Edward G. Walter, Jr. in
the original principal amount of $350,000, and (ix) Section 10.1(i) of that
certain Stock Purchase Agreement dated as of November 15, 1996 by and between
Renee Goldman, Richard Goldman, Libo Fineberg, certain other individuals, and
Nobel Education Dynamics, Inc.

 

“Senior Credit Agreement” means that certain Credit Agreement, dated as of
February 20, 2004, with the lenders named therein and Harris Trust and Savings
Bank, as Administrative Agent as the same may be amended, modified, restated or
supplemented from time to time pursuant to the terms thereof, or any subsequent
credit agreement entered into to refinance indebtedness thereunder.

 

“Senior Credit Documents” means the Senior Credit Agreement and each other
instrument or document to be delivered thereunder or otherwise in connection
therewith, as the same may be amended, modified, restated or supplemented from
time to time as permitted by this Agreement.

 

-9-



--------------------------------------------------------------------------------

“Subordinated Debt” means the Obligations, and other Indebtedness for Borrowed
Money which is subordinated in right of payment to the prior payment of the
Obligations pursuant to subordination provisions approved in writing by the
Lenders and is otherwise pursuant to documentation that is, which is in an
amount that is, and which contains interest rates, payment terms, maturities,
amortization schedules, covenants, defaults, remedies and other material terms
that are in form and substance, in each case satisfactory to the Lenders, but
specifically excluding the Seller Debt and the Permitted Senior Debt.

 

“Subordination Agreement” shall have the meaning provided for such term in the
legend to this Agreement.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time, and (b) all Indebtedness for
Borrowed Money of any other Person which is directly or indirectly guaranteed by
the Borrower or any of its Subsidiaries or which the Borrower or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss.

 

“Total Funded Debt/EBITDA Ratio” means, as of the last day of any fiscal quarter
of the Borrower, the ratio of Total Funded Debt of the Borrower and its
Subsidiaries as of the last day of such fiscal quarter to EBITDA of the Borrower
and its Subsidiaries for the period of four fiscal quarters then ended.

 

“Total Senior Funded Debt” means, at any time the same is to be determined,
Total Funded Debt at such time minus the principal balance of Subordinated Debt
of the Borrower then outstanding.

 

“Total Senior Funded Debt/EBITDA Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio of Total Senior Funded Debt of the Borrower
and its Subsidiaries as of the last day of such fiscal quarter to EBITDA of the
Borrower and its Subsidiaries for the period of four fiscal quarters then ended.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

-10-



--------------------------------------------------------------------------------

“$”means the lawful currency of the United States of America.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

Section 2.2 Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to Los
Angeles, California, time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.

 

Section 2.3 Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made. No delay by the Borrower
or the Lenders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 2.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof. Should the Borrower elect
to change its fiscal year and fiscal quarter ending dates to dates which are
near, but not on, the last days of the corresponding calendar quarters, then all
references in this Agreement or any other Loan Document to a specific quarter or
year ending date occurring on or after the effective date of such change which
are intended to refer to a fiscal quarter or fiscal year ending date and which
refer to a specific calendar quarter or calendar year ending date (i.e., March
31, June 30, September 30 or December 31) shall be deemed by the parties hereto,
where appropriate in the context, to refer to the corresponding fiscal quarter
or fiscal year ending date of the Borrower after giving effect to such change.

 

-11-



--------------------------------------------------------------------------------

Section 3. REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Lenders as follows:

 

Section 3.1 Organization and Qualification. The Borrower is duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Delaware, has full and adequate power to own its Property and conduct
its business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to do so would not have a Material
Adverse Effect.

 

Section 3.2 Subsidiaries. Each Subsidiary is duly organized, validly existing,
and in good standing under the laws of the jurisdiction in which it is
organized, has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to do so would not have a Material
Adverse Effect. Schedule 3.2 hereto identifies each Subsidiary, the jurisdiction
of its organization, the percentage of issued and outstanding shares of each
class of its capital stock or other equity interests owned by the Borrower and
the other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.2 hereto as owned by the Borrower or
another Subsidiary are owned, beneficially and of record, by the Borrower or
such Subsidiary free and clear of all Liens other than the Liens granted to
secure the Senior Debt. Except as set forth on Schedule 3.2 hereto, there are no
outstanding commitments or other obligations of any Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary.

 

Section 3.3 Authority and Validity of Obligations. The Borrower has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for, to issue its Notes in
evidence thereof and to perform all of its obligations hereunder and under the
other Loan Documents executed by it. Each Guarantor has full right and authority
to enter into the Loan Documents executed by it, to guarantee the Obligations
and to perform all of its obligations under the Loan Documents executed by it.
The Loan Documents delivered by the Borrower and the Guarantors have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of the Borrower and the Guarantors enforceable against them
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by

 

-12-



--------------------------------------------------------------------------------

the Borrower or any Guarantor of any of the matters and things herein or therein
provided for, (a) contravene or constitute a default under any provision of law
or any judgment, injunction, order or decree binding upon the Borrower or any
Guarantor or any provision of the organizational documents (e.g., charter,
certificate or articles of incorporation and by-laws, certificate or articles of
association and operating agreement, partnership agreement, or other similar
organizational documents) of the Borrower or any Guarantor, (b) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
the Borrower or any Guarantor or any of their Property, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (c) result in the creation or
imposition of any Lien on any Property of the Borrower or any Guarantor.

 

Section 3.4 Use of Proceeds; Margin Stock. The Borrower shall use the proceeds
of the Loan to refinance existing Indebtedness for Borrowed Money of the
Borrower and certain Guarantors held by Allied Capital Corporation. Neither the
Borrower nor any Subsidiary is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Loan or any other extension of credit made hereunder
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock. Margin
stock (as hereinabove defined) constitutes less than 25% of the assets of the
Borrower and its Subsidiaries which are subject to any limitation on sale,
pledge or other restriction hereunder.

 

Section 3.5 Financial Reports. The consolidated balance sheet of the Borrower
and its Subsidiaries as at June 30, 2003 and the related consolidated statements
of income, retained earnings and cash flows of the Borrower and its Subsidiaries
for the fiscal year then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of BDO Seidman LLP, independent
public accountants, and the unaudited interim consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2003 and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the six months then ended, heretofore
furnished to the Lenders, fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at said
dates and the consolidated results of their operations and cash flows for the
periods then ended in conformity with GAAP applied on a consistent basis
(subject, in the case of the unaudited statements, to normal year-end
adjustments that are not expected to be material). Except as set forth on
Schedule 3.5 hereto, neither the Borrower nor any Subsidiary had, as of the
respective ending dates of the financial statements referred to above,
contingent liabilities which were material to it other than as indicated on such
financial statements.

 

Section 3.6 No Material Adverse Change. Except as set forth on Schedule 3.6
hereto, since June 30, 2003, there has been no change in the condition
(financial or otherwise) of the Borrower or any Subsidiary except those
occurring in the ordinary course of business, none of which individually or in
the aggregate have been materially adverse.

 

Section 3.7 Full Disclosure. The statements and information furnished to the
Lenders in connection with the negotiation of this Agreement and the other Loan
Documents do not contain any untrue statements of a material fact or omit a
material fact necessary to make the

 

-13-



--------------------------------------------------------------------------------

material statements contained herein or therein not misleading, the Lenders
acknowledging that as to any projections furnished to the Lenders, the Borrower
only represents that the same were prepared on the basis of information and
estimates the Borrower believed to be reasonable at the time of such projection.

 

Section 3.8 Trademarks, Franchises, and Licenses. Except as set forth on
Schedule 3.8 hereto, the Borrower and its Subsidiaries own, possess, or have the
right to use all necessary patents, licenses, franchises, trademarks, trade
names, trade styles, copyrights, trade secrets, know how, and confidential
commercial and proprietary information to conduct their businesses as now
conducted, without known conflict with any patent, license, franchise,
trademark, trade name, trade style, copyright or other proprietary right of any
other Person.

 

Section 3.9 Governmental Authority and Licensing. Except as set forth on
Schedule 3.9 hereto, the Borrower and its Subsidiaries have received all
licenses, permits, and approvals of all federal, state, and local governmental
authorities, if any, necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same could reasonably be expected to have
a Material Adverse Effect. No investigation or proceeding which, if adversely
determined, could reasonably be expected to result in revocation or denial of
any license, permit or approval is pending or, to the knowledge of the Borrower,
threatened, except for any such revocation or denial which could not reasonably
be expected to have a Material Adverse Effect.

 

Section 3.10 Good Title. The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of the Borrower and its Subsidiaries
furnished to the Lenders (except for sales of assets in the ordinary course of
business), subject to no Liens other than such thereof as are permitted by
Section 5.8 hereof and other Liens the holder of which has agreed to release and
discharge as of the date hereof.

 

Section 3.11 Litigation and Other Controversies. Except as set forth on Schedule
3.11, there is no litigation or governmental or arbitration proceeding or labor
controversy pending, nor to the knowledge of any Responsible Officer of the
Borrower threatened, against the Borrower or any Subsidiary or any of their
Property which if adversely determined, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.12 Taxes. Except as set forth on Schedule 3.12 hereto, all tax returns
required to be filed by the Borrower or any Subsidiary in any jurisdiction have,
in fact, been filed, and all taxes, assessments, fees, and other governmental
charges upon the Borrower or any Subsidiary or upon any of its Property, income
or franchises, which are shown to be due and payable in such returns, have been
paid, except such taxes, assessments, fees and governmental charges, if any, as
are being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and as to which adequate reserves
established in accordance with GAAP have been provided. The Borrower does not
know of any proposed additional tax assessment against it or its Subsidiaries
for which adequate provisions in accordance with GAAP have not been made on
their accounts. Adequate provisions in accordance with GAAP for taxes on the
books of the Borrower and each Subsidiary have been made for all open years, and
for its current fiscal period.

 

-14-



--------------------------------------------------------------------------------

Section 3.13 Approvals. No authorization, consent, license or exemption from, or
filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by the Borrower or any
Subsidiary of any Loan Document, except for such approvals which have been
obtained on or prior to the Closing Date and remain in full force and effect.

 

Section 3.14 Affiliate Transactions. Except as set forth on Schedule 3.14
hereto, neither the Borrower nor any Subsidiary is a party to any contracts or
agreements with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Borrower
or such Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other, except for
compensation agreements with officers and directors approved by the compensation
committee of the Borrower’s board of directors.

 

Section 3.15 Investment Company; Public Utility Holding Company. Neither the
Borrower nor any Subsidiary is an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or a “public utility holding company” within the meaning of
the Public Utility Holding Company Act of 1935, as amended.

 

Section 3.16 ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of and is,
along with each of their Employee Benefit Plans (and each related trust,
insurance contract or fund), in compliance in all material respects with ERISA
and the Code to the extent applicable to it and has not incurred any liability
to the PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA. Except as set forth on Schedule 3.16
hereto, neither the Borrower nor any Subsidiary has any contingent liabilities
with respect to any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title I of ERISA.

 

Section 3.17 Compliance with Laws.

 

(a) Except as set forth on Schedule 3.17(a) hereto, the Borrower and its
Subsidiaries are in compliance with the requirements of all federal, state and
local laws, rules and regulations applicable to or pertaining to their Property
or business operations (including, without limitation, the Occupational Safety
and Health Act of 1970, the Americans with Disabilities Act of 1990, and laws
and regulations establishing quality criteria and standards for air, water, land
and toxic or hazardous wastes and substances), where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(b) Without limiting the representations and warranties set forth in Section
3.17(a) above, except (A) as set forth on Schedule 3.17(b) hereto, and (B) for
such other matters, individually or in the aggregate, which could not reasonably
be expected to result in a Material Adverse Effect, the Borrower represents and
warrants that: (i) the Borrower and its Subsidiaries, and each of the Premises,
comply in all material respects

 

-15-



--------------------------------------------------------------------------------

with all applicable Environmental Laws; (ii) the Borrower and its Subsidiaries
have obtained all governmental approvals required for their operations and each
of the Premises by any applicable Environmental Law; (iii) the Borrower and its
Subsidiaries have not, and the Borrower has no knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, about, or off any of the Premises in any material quantity and,
to the knowledge of the Borrower, none of the Premises are adversely affected by
any Release, threatened Release or disposal of a Hazardous Material originating
or emanating from any other property; (iv) to Borrower’s knowledge, none of the
Premises contain and have contained any: (1) underground storage tank, (2)
material amounts of asbestos containing building material, (3) landfills or
dumps, (4) hazardous waste management facility as defined pursuant to RCRA or
any comparable state law, or (5) site on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law; (v) the Borrower
and its Subsidiaries have not used a material quantity of any Hazardous Material
and have conducted no Hazardous Material Activity at any of the Premises; (vi)
the Borrower and its Subsidiaries have no material liability for response or
corrective action, natural resource damage or other harm pursuant to CERCLA,
RCRA or any comparable state law; (vii) the Borrower and its Subsidiaries are
not subject to, have no notice or knowledge of and are not required to give any
notice of any Environmental Claim involving the Borrower or any Subsidiary or
any of the Premises, and there are no conditions or occurrences at any of the
Premises which could reasonably be anticipated to form the basis for an
Environmental Claim against the Borrower or any Subsidiary or such Premises;
(viii) none of the Premises are subject to any, and the Borrower has no
knowledge of any imminent restriction on the ownership, occupancy, use or
transferability of the Premises in connection with any (1) Environmental Law or
(2) Release, threatened Release or disposal of a Hazardous Material; and (ix)
there are no conditions or circumstances at any of the Premises which pose an
unreasonable risk to the environment or the health or safety of Persons.

 

Section 3.18 Other Agreements. Neither the Borrower nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default if uncured could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.19 Solvency. The Borrower and each Guarantor are solvent, able to pay
their debts as they become due, and have sufficient capital to carry on their
business and all businesses in which they are about to engage.

 

Section 3.20 No Broker Fees. Except as set forth on Schedule 3.20 hereto, no
broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated thereby; and the Borrower hereby agrees to
indemnify the Lenders against, and agree that they will hold the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.

 

-16-



--------------------------------------------------------------------------------

Section 3.21 No Default. No Default or Event of Default has occurred and is
continuing.

 

Section 4. CONDITIONS PRECEDENT.

 

Section 4.1 The obligation of the Lenders to advance the Loan shall be subject
to the following conditions precedent:

 

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be true and correct in all material respects as of the
Closing, except to the extent the same expressly relate to an earlier date;

 

(b) no Default or Event of Default shall have occurred and be continuing;

 

(c) the Lenders shall have received this Agreement duly executed by the Borrower
and the Guarantors;

 

(d) the Lenders shall have received their respective duly executed Note of the
Borrower dated the date hereof;

 

(e) the Lenders shall have received copies of the Borrower’s and each
Guarantor’s articles of incorporation and bylaws (or comparable organizational
documents) and any amendments thereto, certified in each instance by its
Secretary or Assistant Secretary;

 

(f) the Lenders shall have received copies of resolutions of the Borrower’s and
each Guarantor’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on the Borrower’s and each
Guarantor’s behalf, all certified in each instance by its Secretary or Assistant
Secretary;

 

(g) the Lenders shall have received copies of the certificates of good standing
for the Borrower and each Guarantor (dated no earlier than 30 days prior to the
date hereof) from the office of the secretary of the state of its incorporation
or organization and of each state in which it is qualified to do business as a
foreign corporation or organization;

 

(h) the Lenders shall have received the favorable written opinion of counsel to
the Borrower and each Guarantor, in form and substance satisfactory to the
Lenders;

 

(i) the Lenders shall have received a pay-off letter from Allied Capital
Corporation setting forth, among other things, the total amount of indebtedness
outstanding and owing to it, which pay-off letter shall be in form and substance
reasonably acceptable to the Lenders;

 

-17-



--------------------------------------------------------------------------------

(j) the Borrower shall have entered into the Senior Credit Agreement, all
conditions precedent to advances thereunder shall have been satisfied or waived
and the Existing Senior Lender shall have made or be in the process of making an
initial advance of not less than $15,000,000 thereunder; and

 

(k) the Lenders shall have received such other agreements, instruments,
documents, certificates, and opinions as the Lenders may reasonably request.

 

Section 5. COVENANTS.

 

The Borrower agrees that, so long as any of the Notes are outstanding, except to
the extent compliance in any case or cases is waived in writing pursuant to the
terms of Section 8.10 hereof:

 

Section 5.1 Maintenance of Business. The Borrower shall, and shall cause each
Subsidiary to, preserve and maintain its existence, except as otherwise provided
in Section 5.10(ii)(b) hereof. The Borrower shall, and shall cause each
Subsidiary to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.2 Maintenance of Properties. The Borrower shall, and shall cause each
Subsidiary to, maintain, preserve, and keep its property, plant, and equipment
in good repair, working order and condition (ordinary wear and tear excepted),
and shall from time to time make all needful and proper repairs, renewals,
replacements, additions, and betterments thereto so that at all times the
efficiency thereof shall be fully preserved and maintained, except to the extent
that, in the reasonable business judgment of such Person, any such Property is
no longer necessary for the proper conduct of the business of such Person.

 

Section 5.3 Taxes and Assessments. The Borrower shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.

 

Section 5.4 Insurance. The Borrower shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured, with good and responsible
insurance companies, all insurable Property owned by it which is of a character
usually insured by Persons similarly situated and operating like Properties
against loss or damage from such hazards and risks, and in such amounts, as are
insured by Persons similarly situated and operating like Properties; and the
Borrower shall insure, and shall cause each Subsidiary to insure, such other
hazards and risks (including, without limitation, business interruption, and
general liability risks) with good and responsible insurance companies as and to
the extent usually insured by Persons similarly situated and conducting similar
businesses. The Borrower shall, upon the request of the Lenders, furnish to the
Lenders a certificate setting forth in summary form the nature and extent of the
insurance maintained pursuant to this Section 5.4.

 

-18-



--------------------------------------------------------------------------------

Section 5.5 Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Lenders such information respecting the business and
financial condition of the Borrower and each Subsidiary as the Lenders may
reasonably request; and without any request, shall furnish to the Lenders:

 

(a) as soon as available, and in any event within 45 days after the last day of
the last calendar month of each fiscal quarter (including, without limitation,
the last calendar month of each fiscal year), a copy of the consolidated balance
sheet of the Borrower and its Subsidiaries as of the last day of such quarter
and the consolidated statements of income, retained earnings, and cash flows of
the Borrower and its Subsidiaries for the quarter and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year and a comparison to budget, prepared by the Borrower in accordance with
GAAP (subject to the absence of footnote disclosures and year-end audit
adjustments) and certified to by its chief financial officer or another officer
of the Borrower acceptable to the Lenders;

 

(b) as soon as available, and in any event within 90 days after the last day of
each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its Subsidiaries as of the last day of the fiscal year then
ended and the consolidated statements of income, retained earnings, and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year and a comparison to budget,
accompanied in the case of the consolidated financial statements by an
unqualified opinion of BDO Seidman LLP or another firm of independent public
accountants of recognized national standing selected by the Borrower to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

 

(c) promptly after the sending or filing thereof, copies of each regular,
periodic or special report, registration statement or prospectus (including all
proxy statements, Form 10-K, Form 10-Q and Form 8-K reports) filed by the
Borrower or any Subsidiary with any securities exchange or the Securities and
Exchange Commission or any successor agency;

 

(d) as soon as available, and in any event within 30 days after the start of
each fiscal year of the Borrower, a copy of the Borrower’s consolidated business
plan for such

 

-19-



--------------------------------------------------------------------------------

fiscal year, such business plan to show the Borrower’s projected consolidated
revenues, expenses and balance sheet on a month-by-month basis, such business
plan to be in reasonable detail prepared by the Borrower and in form
satisfactory to the Lenders (which shall include a summary of all assumptions
made in preparing such business plan);

 

(e) notice of any Change of Control, other than a Change of Control caused by an
Existing Group of which KU Learning, L.L.C. or any of its Affiliates is a
member;

 

(f) promptly after knowledge thereof shall have come to the attention of any
Responsible Officer of the Borrower, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Borrower or any Subsidiary or any of their Property
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect, or (ii) the occurrence of any Default or Event of Default
hereunder; and

 

(g) with each of the financial statements furnished to the Lenders pursuant to
Section 5.5(a) and Section 5.5(b), a written certificate in the form attached
hereto as Exhibit A signed by the chief financial officer of the Borrower or
another officer of the Borrower acceptable to the Lenders to the effect that to
the best of such officer’s knowledge and belief no Default or Event of Default
has occurred during the period covered by such statements or, if any such
Default or Event of Default has occurred during such period, setting forth a
description of such Default or Event of Default and specifying the action, if
any, taken by the Borrower or any Subsidiary to remedy the same. Such
certificate shall also set forth the calculations supporting such statements in
respect of Section 5.22 hereof.

 

The financial statements delivered pursuant to Sections 5.5 (a) and (b) shall,
among other things, reflect all contingent liabilities of the Borrower or any
Subsidiary existing at the end of the relevant period covered thereby which are
material to the Borrower and its Subsidiaries, taken as a whole.

 

Section 5.6 Inspection. The Borrower shall, and shall cause each Subsidiary to,
permit the Lenders, and each of its duly authorized representatives and agents
to visit and inspect any of its Property, corporate books, and financial
records, to examine and make copies of its books of accounts and other financial
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its executive officers and independent public
accountants (and by this provision the Borrower hereby authorizes such
accountants to discuss with the Lenders the finances and affairs of the Borrower
and its Subsidiaries) at such reasonable times and intervals as the Lenders may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to the Borrower.

 

Section 5.7 Borrowings and Guaranties. The Borrower shall not, nor shall it
permit any Subsidiary to, issue, incur, assume, create or have outstanding any
Indebtedness for Borrowed Money, or be or become liable as endorser, guarantor,
surety or otherwise for any debt, obligation or undertaking of any other Person,
or otherwise agree to provide funds for payment of the obligations of another,
or supply funds thereto or invest therein or otherwise

 

-20-



--------------------------------------------------------------------------------

assure a creditor of another against loss, or apply for or become liable to the
issuer of a letter of credit which supports an obligation of another, or
subordinate any claim or demand it may have to the claim or demand of any other
Person; provided, however, that the foregoing shall not restrict nor operate to
prevent:

 

(a) the Permitted Senior Debt and Hedging Liability;

 

(b) purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and its Subsidiaries in an amount not to exceed $2,000,000 in the
aggregate at any one time outstanding;

 

(c) obligations of Borrower arising out of one interest rate hedging agreement
entered into with one of the lenders from to time a party to the Senior Credit
Agreement or another financial institution reasonably acceptable to the Existing
Senior Lender, all on terms and conditions reasonably acceptable to the Existing
Senior Lender;

 

(d) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

 

(e) intercompany advances from time to time owing by any Subsidiary which is a
Guarantor to the Borrower or another Subsidiary which is a Guarantor or by the
Borrower to a Subsidiary which is a Guarantor in the ordinary course of
business;

 

(f) the Loan;

 

(g) the Seller Debt in a principal amount not to exceed $478,706 in the
aggregate on the Closing Date, as reduced by permitted payments thereon;

 

(h) the guaranties described in Schedule 5.7 and outstanding on the Closing
Date, together with additional guaranties entered into for similar purposes;

 

(i) obligations of the Borrower with respect to letters of credit issued by
Fleet National Bank in an aggregate outstanding stated amount of $735,672.86 on
the Closing Date, as reduced by any terminations of or permanent reductions in
the stated amount of any such letters of credit; and

 

(j) unsecured indebtedness of the Borrower and its Subsidiaries not otherwise
permitted by this Section 5.7 in an amount not to exceed $200,000 in the
aggregate at any one time outstanding.

 

Section 5.8 Liens. The Borrower shall not, nor shall it permit any Subsidiary
to, create, incur or permit to exist any Lien of any kind on any Property owned
by any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent:

 

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the

 

-21-



--------------------------------------------------------------------------------

Borrower or any Subsidiary is a party or other cash deposits required to be made
in the ordinary course of business, provided in each case that the obligation is
not for borrowed money and that the obligation secured is not overdue or, if
overdue, is being contested in good faith by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves have been
established therefor;

 

(b) Mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

 

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 6.1(f) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower and its Subsidiaries secured by a pledge of assets
permitted under this Section 5.8(c), including interest and penalties thereon,
if any, shall not be in excess of $500,000 at any one time outstanding;

 

(d) Liens on equipment of the Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 5.7(b) hereof,
representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Borrower or such Subsidiary other than the respective Property so acquired, and
the principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;

 

(e) any interest or title of a lessor under any operating lease;

 

(f) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary, and all
encumbrances reflected on Schedule B of those policies of title insurance
provided to the Existing Senior Lender in connection with mortgages granted to
the Existing Senior Lender;

 

(g) Liens granted to Fleet National Bank on cash collateral securing the
obligations described in Section 5.7(h) hereof, provided that the aggregate
amount of cash collateral pledged to support such obligations shall not at any
time exceed the lesser of 105% of the amount set forth in Section 5.7(h) hereof
or 105% of the then-current aggregate stated amount of such letters of credit;

 

(h) Liens granted to secure the Permitted Senior Debt;

 

-22-



--------------------------------------------------------------------------------

(i) Liens granted in favor of Kings Grant Shops LLC in certain Property of the
Borrower and its Subsidiaries listed on Exhibit “A” to a UCC-1 filing dated June
20, 2001 with the County Clerk of Burlington County, New Jersey; and

 

(j) Liens granted in favor of EAB Leasing Corp. on Property of the Borrower and
its Subsidiaries to secure an equipment lease, provided that, within 60 days
after the Closing Date and without the expenditure by the Borrower and its
Subsidiaries of more than $1,500,000, either (x) the holder of such Liens has
agreed in writing to modify their scope so that the Property encumbered thereby
shall not extend beyond the leased equipment and certain proceeds thereof
acceptable to the Existing Senior Lender and has filed a UCC amendment
reflecting such modification in all necessary jurisdictions, or (y) such Liens
have been terminated and released by the holder thereof.

 

Section 5.9 Investments, Acquisitions, Loans and Advances. The Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly, make, retain
or have outstanding any investments (whether through purchase of stock or
obligations or otherwise) in, or loans or advances to (other than for travel
advances and other similar cash advances made to employees in the ordinary
course of business), any other Person, or acquire all or any substantial part of
the assets or business of any other Person or division thereof; provided,
however, that the foregoing shall not apply to nor operate to prevent:

 

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

 

(b) investments in commercial paper rated at least P-1 by Moody’s and at least
A-1 by S&P maturing within one year of the date of issuance thereof;

 

(c) investments in certificates of deposit issued by any Lender or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;

 

(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in Section 5.9(a) above entered
into with any bank meeting the qualifications specified in Section 5.9(c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

 

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in Sections 5.9(a), (b), (c), and (d) above;

 

(f) the Borrower’s and its Subsidiaries’ investments existing on the Closing
Date in their Subsidiaries which are not Guarantors, and the Borrower’s
investments from time to time in its Subsidiaries which are Guarantors, and
investments made from time to time by a Subsidiary in or more of its
Subsidiaries which are Guarantors;

 

-23-



--------------------------------------------------------------------------------

(g) intercompany advances made from time to time by the Borrower or a Subsidiary
to another Subsidiary which is a Guarantor or by a Subsidiary to the Borrower in
the ordinary course of business;

 

(h) the Philadelphia School Loan, in an aggregate principal amount not to exceed
the amount outstanding on the Closing Date;

 

(i) the Borrower’s existing investment on the Closing Date in Rocking Horse One,
Inc., plus additional investments in Rocking Horse One, Inc. in an aggregate
amount after the Closing Date not to exceed $50,000;

 

(j) the Borrower’s existing investment on the Closing Date in convertible debt
of Total Education Solutions, Inc. (“TES”) in an original aggregate principal
amount of $2,500,000, together with an equity investment arising from the
exercise of warrants currently held by the Borrower for the issuance of 10,000
shares of common stock of TES; provided that the consideration tendered by the
Borrower for the exercise of such warrants shall not exceed $100 in the
aggregate;

 

(k) the Borrower’s existing 19.99% equity interest on the Closing Date in The
Sagemont School, L.C.; and

 

(l) other investments, loans, and advances in addition to those otherwise
permitted by this Section 5.9 in an amount not to exceed $200,000 in the
aggregate at any one time outstanding.

 

In determining the amount of investments, loans, and advances permitted under
this Section 5.9, investments shall always be taken at the original cost thereof
(regardless of any subsequent appreciation or depreciation therein), and loans
and advances shall be taken at the principal amount thereof then remaining
unpaid.

 

Section 5.10 Mergers, Consolidations and Sales. The Borrower shall not, nor
shall it permit any Subsidiary to, be a party to any merger or consolidation, or
sell, transfer, lease or otherwise dispose of all or any part of its Property,
including any disposition of Property as part of a sale and leaseback
transaction, or in any event sell or discount (with or without recourse) any of
its notes or accounts receivable; provided, however, that (i) this Section 5.10
shall not apply to nor operate to prevent the sale or lease of inventory in the
ordinary course of business, and (ii) so long as no Default or Event of Default
exists this Section 5.10 shall not apply to nor operate to prevent:

 

(a) the sale, transfer, lease or other disposition of Property of the Borrower
and its Subsidiaries which are Guarantors to one another in the ordinary course
of its business;

 

(b) the merger of any Subsidiary with and into the Borrower or any other
Subsidiary which is a Guarantor, provided that, (i) in the case of any merger
involving the Borrower, the Borrower is the corporation surviving the merger,
and (ii) no Subsidiary may merge into a Subsidiary which is not a Wholly-owned
Subsidiary;

 

-24-



--------------------------------------------------------------------------------

(c) the sale of delinquent notes or accounts receivable in the ordinary course
of business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);

 

(d) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or such Subsidiary,
has become obsolete or worn out, and which is disposed of in the ordinary course
of business;

 

(e) the sale, transfer or other disposition of any real property that is listed
on Schedule 5.10 hereto;

 

(f) the sale in the ordinary course of business of any underperforming assets;
and

 

(g) the sale, transfer, lease or other disposition of Property of the Borrower
or any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for the Borrower and its Subsidiaries not
more than $500,000 during any fiscal year of the Borrower.

 

Section 5.11 Maintenance of Subsidiaries. The Borrower shall not assign, sell or
transfer, nor shall it permit any Subsidiary to issue, assign, sell or transfer,
any shares of capital stock or other equity interests of a Subsidiary; provided,
however, that the foregoing shall not operate to prevent (a) Liens on the
capital stock or other equity interests of Subsidiaries granted to secure the
Permitted Senior Debt, (b) the issuance, sale, and transfer to any person of any
shares of capital stock of a Subsidiary solely for the purpose of qualifying,
and to the extent legally necessary to qualify, such person as a director of
such Subsidiary, and (c) any transaction permitted by Section 5.10(ii)(b) above.

 

Section 5.12 Dividends and Certain Other Restricted Payments. The Borrower shall
not, nor shall it permit any Subsidiary to, (a) declare or pay any dividends on
or make any other distributions in respect of any class or series of its capital
stock or other equity interests, or (b) directly or indirectly purchase, redeem,
or otherwise acquire or retire any of its capital stock or other equity
interests or any warrants (including, without limitation, those Warrants issued
pursuant to, and as defined in, that Investment Agreement dated as of June 30,
1998, as amended by a First Amendment thereto dated as of May 24, 2001),
options, or similar instruments to acquire the same; provided, however, that the
foregoing shall not operate to prevent (i) the making of dividends or
distributions by any Subsidiary to the Borrower, (ii) provided that no Default
or Event of Default exists before or after giving effect thereto, the payment of
cash dividends on the Borrower’s Series A Preferred Stock at a rate not
exceeding the rate in effect on the Closing Date, and in any event not to exceed
$85,000 in the aggregate during any fiscal year, (iii) the making of dividends
or distributions by the Borrower on any series of its preferred stock solely in
the form of the issuance of additional shares of such series of preferred stock,
or (iv) the acceptance by the Borrower of shares of its capital stock (or all or
any portion of a warrant to purchase shares of its capital stock) as
satisfaction of the exercise price of any warrant to acquire its shares.

 

-25-



--------------------------------------------------------------------------------

Section 5.13 No Changes in Fiscal Year. The fiscal year of the Borrower and its
Subsidiaries ends on June 30 of each year; and the Borrower shall not, nor shall
it permit any Subsidiary to, change its fiscal year or the corresponding fiscal
quarters from their present basis; provided, however, that the Borrower may
change such fiscal year to end on the last Saturday prior to June 30 of each
year, with corresponding changes to its fiscal quarter ending dates.

 

Section 5.14 ERISA. The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against any of its Property. The Borrower
shall, and shall cause each Subsidiary to, promptly notify the Lenders of: (a)
the occurrence of any reportable event (as defined in ERISA) with respect to a
Plan, (b) receipt of any notice from the PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor, (c) its intention
to terminate or withdraw from any Plan, and (d) the occurrence of any event with
respect to any Plan which would result in the incurrence by the Borrower or any
Subsidiary of any material liability, fine or penalty, or any material increase
in the contingent liability of the Borrower or any Subsidiary with respect to
any post-retirement Welfare Plan benefit.

 

Section 5.15 Burdensome Contracts With Affiliates. Except for the contracts,
agreements or arrangements described on Schedule 3.14 hereto, the Borrower shall
not, nor shall it permit any Subsidiary to, enter into any contract, agreement
or business arrangement with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Borrower
or such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other, except for compensation agreements with officers and directors approved
by the compensation committee or audit committee of the Borrower’s board of
directors (or any other committee of the Borrower’s board of directors comprised
entirely of independent directors).

 

Section 5.16 Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of all
federal, state, and local laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.

 

Section 5.17 Formation of Subsidiaries. Promptly upon the formation of any
Subsidiary, the Borrower shall provide the Lenders notice thereof and as
promptly as practicable comply with the requirements of Section 7.1 hereof.

 

Section 5.18 Change in the Nature of Business. The Borrower shall not, nor shall
it permit any Subsidiary to, engage in any business or activity if as a result
the general nature of the business of the Borrower or any Subsidiary taken as a
whole would be changed in any material respect from the general nature of the
business engaged in by it as of the Closing Date (provided, however, that the
Borrower may engage in any business or activity conducted by a Subsidiary as of
the Closing Date following any merger of such Subsidiary into the Borrower
pursuant to Section 5.10(ii)(b)).

 

-26-



--------------------------------------------------------------------------------

Section 5.19 No Restrictions. Except as provided herein, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Subsidiary to: (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary (other
than any such restriction in a Capital Lease restricting the transfer of the
property leased by the Borrower or such Subsidiary thereunder), or (e) guarantee
the Obligations and/or grant Liens on its assets to the Lenders as required by
the Loan Documents.

 

Section 5.20 Seller Debt and Permitted Senior Debt. The Borrower shall not, nor
shall it permit any Subsidiary to, (a) amend or modify any of the terms or
conditions relating to the Seller Debt, (b) make any voluntary prepayment of the
Seller Debt or effect any voluntary redemption thereof, or (c) make any payment
on account of the Seller Debt which is prohibited under the terms of any
instrument or agreement (if any) subordinating the same to the Obligations. The
Borrower shall not, nor shall it permit any Subsidiary to, agree to any
amendment, modification, waiver or supplement to the Permitted Senior Debt or
the Senior Credit Documents the effect of which is to (i) cause any Permitted
Senior Debt to not qualify as Permitted Senior Debt or (ii) to make the
provisions of Section 8.21 of the Senior Credit Agreement as they apply to the
Loan Documents or the Obligations hereunder more restrictive than as in effect
on the Closing Date.

 

Section 5.21 Board of Directors. Upon the prior written request of the Lenders,
the Lenders shall have the right to designate jointly one individual as a
nominee for election to the Borrower’s Board of Directors (the “Lender
Representative”), and the Borrower’s Board of Directors shall recommend the
election of the Lender Representative to the Borrower’s stockholders; provided,
however, that (i) this right shall be specific to Mollusk Holdings L.L.C. and
Blesbok LLC and shall not be assignable, (ii) this right shall terminate when a
majority of the outstanding balance of the Loan ceases to be held by one or more
of Mollusk Holdings L.L.C., Blesbok LLC and/or their Affiliates, and (iii) this
right shall not be in addition to any right that Mollusk Holdings, L.L.C.,
Blesbok LLC or any of their Affiliates may have, if any, to elect or to
designate a nominee as director pursuant to any other agreement entered into at
any time with the Borrower. If the Borrower’s stockholders fail to elect the
Lender Representative as a member of the Borrower’s Board of Directors, the
Borrower shall use its best efforts to ensure that the Lender Representative is
appointed to the Borrower’s Board of Directors (including, if necessary, by
expanding the size of the Board to create a vacancy); provided, however, that
the foregoing shall not require the Borrower to amend its Certificate of
Incorporation, nor require the resignation of any existing member of the
Borrower’s Board of Directors. The Lenders expressly acknowledge and agree that
the right set forth in this Section 5.21 is currently satisfied by virtue of the
service of either of Joseph Harch or Steven Fink on the Borrower’s Board of
Directors.

 

-27-



--------------------------------------------------------------------------------

Section 5.22 Financial Covenants. (a) Total Funded Debt/EBITDA Ratio. The
Borrower shall not, as of the last day of each fiscal quarter of the Borrower
ending during the periods set forth below, permit the Total Funded Debt/EBITDA
Ratio to be greater than the corresponding ratio set forth opposite such period:

 

FOUR FISCAL QUARTER PERIODS ENDING

--------------------------------------------------------------------------------

   TOTAL FUNDED DEBT/EBITDA
RATIO SHALL NOT BE GREATER THAN:


--------------------------------------------------------------------------------

Closing Date through June 29, 2004

   3.05 to 1.0

June 30, 2004 through June 29, 2005

   2.65 to 1.0

June 30, 2005 through June 29, 2006

   2.30 to 1.0

June 30, 2006 through June 29, 2007

   2.00 to 1.0

June 30, 2007 and at all times thereafter

   1.65 TO 1.0

 

(b) Total Senior Funded Debt/EBITDA Ratio. The Borrower shall not, as of the
last day of each fiscal quarter of the Borrower ending during the periods set
forth below, permit the Total Senior Funded Debt/EBITDA Ratio to be greater than
the corresponding ratio set forth opposite such period:

 

FOUR FISCAL QUARTER PERIODS ENDING

--------------------------------------------------------------------------------

  

TOTAL SENIOR FUNDED DEBT/EBITDA

RATIO SHALL NOT BE GREATER THAN:

--------------------------------------------------------------------------------

Closing Date through June 29, 2004

   2.20 to 1.0

June 30, 2004 through June 29, 2005

   1.75 to 1.0

June 30, 2005 through June 29, 2006

   1.50 to 1.0

June 30, 2006 through June 29, 2007

   1.25 to 1.0

June 30, 2007 and at times thereafter

   1.10 to 1.0

 

(c) Minimum EBITDA. The Borrower shall not, as of the last day of each fiscal
quarter of the Borrower ending during the periods set forth below, permit EBITDA
for the four fiscal quarters of the Borrower ending on such day to be less than
the corresponding amount set forth opposite such day:

 

FOUR FISCAL QUARTER PERIODS ENDING

--------------------------------------------------------------------------------

  

MINIMUM FOUR FISCAL

QUARTER EBITDA

--------------------------------------------------------------------------------

December 31, 2003

   $ 9,900,000

January 1, 2004 through June 30, 2004

   $ 9,900,000

July 1, 2004 through December 31, 2004

   $ 10,350,000

January 1, 2005 through June 30, 2005

   $ 10,800,000

July 1, 2005 through December 31, 2005

   $ 11,250,000

January 1, 2006 through June 30, 2006

   $ 11,700,000

July 1, 2006 through December 31, 2006

   $ 12,150,000

January 1, 2007 and at all times thereafter

   $ 12,600,000

 

-28-



--------------------------------------------------------------------------------

(d) Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter of
the Borrower, the Borrower shall maintain a ratio of (a) EBITDA for the four
fiscal quarters of the Borrower then ended, less Net Capital Expenditures for
such four fiscal quarters, to (b) Fixed Charges for the same four fiscal
quarters then ended of not less than 0.90 to 1.0 for all four fiscal quarter
periods ending on or before June 30, 2005, and 0.95 to 1.0 for all four fiscal
quarter periods thereafter.

 

(e) Capital Expenditures. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, incur Capital Expenditures (net of any such Capital
Expenditures to the extent financed from the Net Cash Proceeds of an Event of
Loss) in an amount in excess, during any fiscal year of the Borrower, of the
amount set forth opposite such fiscal year below:

 

FISCAL YEAR

--------------------------------------------------------------------------------

   MAXIMUM CAPITAL
EXPENDITURES


--------------------------------------------------------------------------------

2004

   $ 6,600,000

2005

   $ 7,150,000

2006

   $ 7,700,000

2007

   $ 8,250,000

2008

   $ 8,800,000

2009

   $ 9,900,000

 

-29-



--------------------------------------------------------------------------------

Section 6. EVENTS OF DEFAULT AND REMEDIES.

 

Section 6.1 Events of Default. Any one or more of the following shall constitute
an “Event of Default” hereunder:

 

(a) default in the payment when due of all or any part of the principal of or
interest on any of the Notes (whether at the stated maturity thereof or at any
other time provided for in this Agreement or the Notes) or other Obligation
payable hereunder or under any other Loan Document for a period of 15 days from
the due date thereof;

 

(b) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after written
notice thereof is given to the Borrower by the Lenders;

 

(c) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Lenders pursuant hereto or thereto or in
connection with any transaction contemplated hereby or thereby proves untrue in
any material respect as of the date of the issuance or making or deemed making
thereof;

 

(d) any of the Loan Documents shall for any reason not be or shall cease to be
in full force and effect or is declared to be null and void, or any Guarantor
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document executed by it or any of its obligations thereunder;

 

(e) an Event of Default under the Senior Credit Agreement where the maturity of
the Existing Senior Debt has been accelerated;

 

(f) any money judgment or judgments (other than a money judgment covered by
insurance as to which the insurance company has not disclaimed or reserved the
right to disclaim coverage), writ or writs or warrant or warrants of attachment,
or any similar process or processes, shall be entered or filed against the
Borrower or any Guarantor, or against any of its Property, in an aggregate
amount in excess of $500,000, and which remains undischarged, unvacated,
unbonded or unstayed for a period of 30 days;

 

(g) the Borrower or any Subsidiary, or any member of its Controlled Group, shall
fail to pay when due an amount or amounts aggregating in excess of $500,000
which it shall have become liable to pay to the PBGC or to a Plan under Title IV
of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $500,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any Subsidiary,
or any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Subsidiary, or any member of
its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;

 

(h) any Change of Control (other than a Change of Control caused by an Existing
Group of which KU Learning, L.L.C. or any of its Affiliates is a member) shall
have occurred;

 

-30-



--------------------------------------------------------------------------------

(i) the Borrower or any Guarantor shall (i) have entered involuntarily against
it an order for relief under the United States Bankruptcy Code, as amended, (ii)
become unable to pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through (v)
above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 6.1(j) hereof; or

 

(j) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Guarantor, or any substantial part of
any of its Property, or a proceeding described in Section 6.1(i) shall be
instituted against the Borrower or any Guarantor, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days.

 

Section 6.2 Non-Bankruptcy Defaults. When any Event of Default other than those
described in Sections 6.1(i) or (j) hereof has occurred and is continuing, the
Lenders may declare the principal of and the accrued interest on all outstanding
Notes to be forthwith due and payable and thereupon the Notes, including both
principal and interest thereon, shall be and become immediately due and payable
together with all other amounts payable under the Loan Documents without further
demand, presentment, protest or notice of any kind.

 

Section 6.3 Bankruptcy Defaults. When any Event of Default described in Sections
6.1(i) or (j) hereof has occurred and is continuing, then the Notes shall
immediately become due and payable together with all other amounts payable under
the Loan Documents without presentment, demand, protest or notice of any kind.

 

Section 6.4 Expenses. The Borrower agrees to pay to the Lenders all costs and
expenses reasonably incurred or paid by the Lenders, including reasonable
attorneys’ fees and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Subsidiary as a debtor thereunder).

 

Section 7. THE GUARANTEES.

 

Section 7.1 The Guarantees. To induce the Lenders to provide the Loan and in
consideration of benefits expected to accrue to the Borrower by reason of the
Loan and for other good and valuable consideration, receipt of which is hereby
acknowledged, each Guarantor (including any Subsidiary formed or acquired after
the Closing Date executing an Additional Guarantor Supplement in the form
attached hereto as Exhibit B or such other form acceptable to

 

-31-



--------------------------------------------------------------------------------

the Lenders) hereby unconditionally and irrevocably guarantees jointly and
severally to the Lenders the due and punctual payment of all present and future
Obligations, including, but not limited to, the due and punctual payment of
principal of and interest on the Notes, and the due and punctual payment of all
other Obligations now or hereafter owed by the Borrower under the Loan
Documents, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including interest which, but for the filing of a
petition in bankruptcy, would otherwise accrue on any such indebtedness,
obligation, or liability). In case of failure by the Borrower or other obligor
punctually to pay any Obligations guaranteed hereby, each Guarantor hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by the
Borrower or such obligor.

 

Section 7.2 Guarantee Unconditional. The obligations of each Guarantor under
this Section 7 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

 

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;

 

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;

 

(d) the existence of any claim, set-off, or other rights which the Borrower or
other obligor or any other guarantor may have at any time against the Lenders,
or any other Person, whether or not arising in connection herewith;

 

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

 

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;

 

(g) any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any provision of applicable law or regulation purporting
to prohibit the payment by the Borrower or other obligor or any other guarantor
of the principal of or interest on the Notes or any other amount payable under
the Loan Documents; or

 

-32-



--------------------------------------------------------------------------------

(h) any other act or omission to act or delay of any kind by Lenders, or any
other Person or any other circumstance whatsoever that might, but for the
provisions of this Section 7.2(h), constitute a legal or equitable discharge of
the obligations of any Guarantor under this Section 7.

 

Section 7.3 Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 7 shall remain in
full force and effect until the principal of and interest on the Notes and all
other amounts payable by the Borrower and the Guarantors under this Agreement
and all other Loan Documents shall have been paid in full. If at any time any
payment of the principal of or interest on the Notes or any other amount payable
by the Borrower or other obligor or any Guarantor under the Loan Documents is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of the Borrower or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Section 7 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.

 

Section 7.4 Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations shall have been paid in full. If any amount
shall be paid to a Guarantor on account of such subrogation rights at any time
prior to the later of the payment in full of the Obligations, such amount shall
be held in trust for the benefit of the Lenders and shall forthwith be paid to
the Lenders or be credited and applied upon the Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement.

 

Section 7.5 Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Lenders, or any
other Person against the Borrower or other obligor, another guarantor, or any
other Person.

 

Section 7.6 Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 7 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 7 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

 

Section 7.7 Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower or other obligor under this Agreement or any
other Loan Document, is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower or such obligor, all such amounts otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents,
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Lenders.

 

Section 7.8 Benefit to Guarantors. The Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct impact on the success of
each Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit hereunder.

 

-33-



--------------------------------------------------------------------------------

Section 7.9 Guarantor Covenants. Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

 

Section 8. MISCELLANEOUS.

 

Section 8.1 No Waiver, Cumulative Remedies. No delay or failure on the part of
the Lenders or on the part of the holder or holders of any of the Obligations in
the exercise of any power or right under any Loan Document shall operate as a
waiver thereof or as an acquiescence in any default, nor shall any single or
partial exercise of any power or right preclude any other or further exercise
thereof or the exercise of any other power or right. The rights and remedies
hereunder of the Lenders and of the holder or holders of any of the Obligations
are cumulative to, and not exclusive of, any rights or remedies which any of
them would otherwise have.

 

Section 8.2 Non-Business Days. If any payment hereunder becomes due and payable
on a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day on which date such payment shall be
due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

Section 8.3 Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

 

Section 8.4 Survival of Representations. All representations and warranties made
herein or in any other Loan Document or in certificates given pursuant hereto or
thereto shall survive the execution and delivery of this Agreement and the other
Loan Documents, and shall continue in full force and effect with respect to the
date as of which they were made so long as the Obligations have not been paid in
full.

 

Section 8.5 Survival of Indemnities. All indemnities shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

 

Section 8.6 Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on the Loans in
excess of its ratable share of payments on all such Obligations then outstanding
to the Lenders, then such Lender shall purchase for cash at face value, but
without recourse, ratably from each of the other Lenders such amount of the
Loans held by each such other Lenders (or interest therein) as shall be
necessary to cause such Lender to share such excess payment ratably with all the
other Lenders; provided, however, that if any such purchase is made by any
Lender, and if such excess payment or part thereof is thereafter recovered from
such purchasing Lender, the related purchases from the other Lenders shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest.

 

-34-



--------------------------------------------------------------------------------

Section 8.7 Notices. Except as otherwise specified herein, all notices hereunder
and under the other Loan Documents shall be in writing (including, without
limitation, notice by facsimile) and shall be given to the relevant party at its
address or facsimile number set forth below, or such other address or facsimile
number as such party may hereafter specify by notice to the Lenders and the
Borrower given by courier, by United States certified or registered mail, by
facsimile or by other telecommunication device capable of creating a written
record of such notice and its receipt. Notices under the Loan Documents to the
Lenders shall be addressed to their respective addresses or facsimile numbers
set forth on the signature pages hereof, and to the Borrower or any Guarantor
to:

 

Nobel Learning Communities, Inc.

1615 West Chester Pike

West Chester, Pennsylvania 19382

Attention:        Chief Financial Officer

Facsimile:         (484) 947-2003

With a copy (not constituting notice) to:

Nobel Learning Communities, Inc.

1615 West Chester Pike

West Chester, Pennsylvania 19382

Attention:        General Counsel

Facsimile:         (484) 947-2003

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 8.7 or on the signature pages hereof, in either case
during normal business hours at the location where received, and a confirmation
of such facsimile has been received by the sender, (ii) if given by mail, 5 days
after such communication is deposited in the mail, certified or registered with
return receipt requested, addressed as aforesaid, or (iii) if given by any other
means, when delivered at the addresses specified in this Section 8.7 or on the
signature pages hereof.

 

Section 8.8 Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 8.9 Successors and Assigns. This Agreement shall be binding upon the
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of the Lenders and the benefit of their respective successors and
permitted assigns, including any subsequent holder of any of the Obligations.
The Borrower and the Guarantors may not assign any of their rights or
obligations under any Loan Document without the written consent of the Lenders.
For one-year from the date hereof, the Lenders shall not transfer or assign the
Notes or any of the Loan Documents without the prior written consent of the
Borrower, which consent shall not be unreasonably withheld. Except as provided
in the immediately preceding sentence and subject to the provisions of Section
2.9 of the Subordination Agreement, the Notes and the Loan Documents shall be
freely assignable by the Lenders.

 

-35-



--------------------------------------------------------------------------------

Section 8.10 Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrower and the Required Lenders.

 

Section 8.11 Headings. Section headings used in this Agreement are for reference
only and shall not affect the construction of this Agreement.

 

Section 8.12 Costs and Expenses; Indemnification

 

The Borrower agrees to pay all costs and expenses of the Lenders in connection
with the preparation, negotiation, and administration of the Loan Documents
(including any required regulatory filings, which shall include any amendment to
the Lenders’ existing Schedule 13D to account for the execution and delivery of
this Agreement), including, without limitation, the reasonable fees and
disbursements of counsel to the Lenders, in connection with the preparation and
execution of the Loan Documents (and any required regulatory filings, as
described above), and any amendment, waiver or consent related thereto, whether
or not the transactions contemplated herein are consummated. The Borrower
further agrees to indemnify the Lenders, and its directors, officers, employees,
agents, financial advisors, and consultants against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all reasonable expenses of litigation or preparation therefor, whether or not
the indemnified Person is a party thereto, or any settlement arrangement arising
from or relating to any such litigation) which any of them may pay or incur
arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan, other than those which arise from the
gross negligence or willful misconduct of the party claiming indemnification.
The Borrower, upon demand by the Lenders at any time, shall reimburse the
Lenders for any reasonable legal expenses or other expenses incurred in
connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified. The obligations of the Borrower under this Section 8.12 shall
survive the termination of this Agreement.

 

Section 8.13 Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

 

Section 8.14 Governing Law. This Agreement and the other Loan Documents (except
as otherwise specified therein), and the rights and duties of the parties
hereto, shall be construed and determined in accordance with the internal laws
of the State of California.

 

Section 8.15 Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers

 

-36-



--------------------------------------------------------------------------------

provided in this Agreement and the other Loan Documents may be exercised only to
the extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Loan
Documents are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Loan Documents invalid or
unenforceable.

 

Section 8.16 Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loan or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section 8.16 shall govern and control, (b)
neither the Borrower nor any guarantor or endorser shall be obligated to pay any
Excess Interest, (c) any Excess Interest that the any Lender may have received
hereunder shall be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law), (ii)
refunded to the Borrower, or (iii) any combination of the foregoing, (d) the
interest rate payable hereunder or under any other Loan Document shall be
automatically subject to reduction to the maximum lawful contract rate allowed
under applicable usury laws (the “Maximum Rate”), and this Agreement and the
other Loan Documents shall be deemed to have been, and shall be, reformed and
modified to reflect such reduction in the relevant interest rate, and (e)
neither the Borrower nor any guarantor or endorser shall have any action against
the any Lender for any damages whatsoever arising out of the payment or
collection of any Excess Interest. Notwithstanding the foregoing, if for any
period of time interest on any of Borrower’s Obligations is calculated at the
Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on the Borrower’s Obligations shall remain at the Maximum Rate
until the Lenders have received the amount of interest which such Lenders would
have received during such period on the Borrower’s Obligations had the rate of
interest not been limited to the Maximum Rate during such period.

 

Section 8.17 Submission to Jurisdiction; Waiver of Jury Trial. The Borrower and
the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Central District of California and of any
California State court sitting in the City of Los Angeles for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. The Borrower and
the Guarantors irrevocably waive, to the fullest extent permitted by law, any
objection which they may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. THE BORROWER,
THE GUARANTORS, AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

-37-



--------------------------------------------------------------------------------

Section 8.18 Confidentiality. The Lenders agree to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to their respective directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information in connection with the Loan (it being understood
that the Persons to whom such disclosure is made will first be informed of the
confidential nature of such Information and instructed to keep such Information
confidential, and the Lenders disclosing such Information remains responsible
for any breach of this Section 8.18 by any such parties to whom such Information
is disclosed), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 8.18 to any permitted assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations under this Agreement (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential, and the
Lenders disclosing such Information remains responsible for any breach of this
Section 8.18 by any such parties to whom such Information is disclosed), (g)
with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
the confidentiality obligations of the Lenders or their Affiliates (including,
without limitation, this Section 8.18), or (B) becomes available to the Lenders
on a nonconfidential basis from a source other than the Borrower or any
Subsidiary or any of their directors, officers, employees or agents, including
accountants, legal counsel and other advisors, provided that such source is not
known by the Person to whom such source provides such Information to be bound to
the Borrower or any Subsidiary or its representatives by agreement, fiduciary
duty or otherwise not to disclose such Information, or (i) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Loan. In addition to the foregoing provisions of this Section 8.18, the
Lenders and any other Person which becomes subject to the provisions of this
Section 8.18 agrees that, to the extent it receives Information prior to public
disclosure of the same, it will not trade in securities of the Borrower prior to
48 hours following public disclosure of such Information.

 

For purposes of this Section 8.18, “Information” means all information received
from the Borrower or any of its Subsidiaries or from any other Person on behalf
of the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Lenders on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries or from any other Person
on behalf of the Borrower or any of its Subsidiaries.

 

[SIGNATURE PAGES TO FOLLOW]

 

-38-



--------------------------------------------------------------------------------

This Senior Subordinated Note Agreement is entered into among us for the uses
and purposes hereinabove set forth as of the date first above written.

 

“BORROWER”

NOBEL LEARNING COMMUNITIES, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Chief Financial Officer

“GUARANTORS”

MERRYHILL SCHOOLS NEVADA, INC.

By

 

/s/ Gary Lea

--------------------------------------------------------------------------------

Name

 

Gary Lea

Title

 

President, Secretary and Treasurer

NEDI, INC.

By

 

/s/ William E. Bailey

--------------------------------------------------------------------------------

Name

 

William E. Bailey

Title

 

Vice President

THE HOUSTON LEARNING ACADEMY, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Vice President and Assistant Secretary

HOUSTON LEARNING ACADEMY–SAN ANTONIO, INC.

By

 

/s/ George H. Bernstein

--------------------------------------------------------------------------------

Name

 

George H. Bernstein

Title

 

President, Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

SPYROS, INC.

By

 

/s/ George H. Bernstein

--------------------------------------------------------------------------------

Name

 

George H. Bernstein

Title

 

President, Vice President, Secretary and Treasurer

ORTHONI, INC.

By

 

/s/ George H. Bernstein

--------------------------------------------------------------------------------

Name

 

George H. Bernstein

Title

 

President, Vice President, Secretary and Treasurer

MARIAN CATECHIS, INC.

By

 

/s/ George H. Bernstein

--------------------------------------------------------------------------------

Name

 

George H. Bernstein

Title

 

President, Vice President, Secretary and Treasurer

SANC, INC.

By

 

/s/ George H. Bernstein

--------------------------------------------------------------------------------

Name

 

George H. Bernstein

Title

 

President, Vice President, Secretary and Treasurer

MALONA, INC.

By

 

/s/ George H. Bernstein

--------------------------------------------------------------------------------

Name

 

George H. Bernstein

Title

 

President, Vice President, Secretary and Treasurer

NOBEL LEARNING TECHNOLOGIES, INC.

By

 

/s/ George H. Bernstein

--------------------------------------------------------------------------------

Name

 

George H. Bernstein

Title

 

President



--------------------------------------------------------------------------------

NOBEL SCHOOL MANAGEMENT SERVICES, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Vice President and Assistant Secretary

NOBEL EDUCATION DYNAMICS FLORIDA, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Vice President and Assistant Secretary

PALADIN ACADEMY, L.L.C.

By:

  Nobel Learning Communities, Inc., its sole member    

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

   

Name

 

Thomas Frank

   

Title

 

Chief Financial Officer

THE ACTIVITIES CLUB, INC.

By

 

/s/ George H. Bernstein

--------------------------------------------------------------------------------

Name

 

George H. Bernstein

Title

 

President



--------------------------------------------------------------------------------

“LENDERS”

MOLLUSK HOLDINGS, L.L.C.

By: Cephalopod Corporation, its member

By:

 

/s/ Philip B. Simon

--------------------------------------------------------------------------------

Name:

 

Philip B. Simon

Title:

 

President

101 Ygnacio Valley Road, Suite 310

Walnut Creek, CA 94596

Attn: Philip B. Simon

FAX: (925) 977-9064

BLESBOK LLC

By:

 

/s/ Stanley E. Maron

--------------------------------------------------------------------------------

Name:

 

Stanley E. Maron

Title:

 

Secretary

1250 Fourth Street, 6th Floor

Santa Monica, CA 90401

Attn: Chief Executive Officer

FAX: (310) 570-4571



--------------------------------------------------------------------------------

Exhibit A

 

Nobel Learning Communities, Inc.

Compliance Certificate

 

To:                                      
                                           

 

This Compliance Certificate is furnished to the Lenders pursuant to that certain
Senior Subordinated Note Agreement dated as of February 20, 2004, among us (as
extended, renewed, amended or restated from time to time, the “Senior
Subordinated Note Agreement”). Unless otherwise defined herein, the terms used
in this Compliance Certificate have the meanings ascribed thereto in the Senior
Subordinated Note Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1. I am the duly elected                      of Nobel Learning Communities,
Inc.;

 

2. I have reviewed the terms of the Senior Subordinated Note Agreement and I
have made, or have caused to be made under my supervision, a detailed review of
the transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

 

4. The financial statements required by Section 5.5 of the Senior Subordinated
Note Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

 

5. Schedule I hereto sets forth financial data and computations evidencing the
Borrower’s compliance with certain covenants of the Senior Subordinated Note
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Senior Subordinated Note Agreement.

 

F-1



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of
                     20    .

 

NOBEL LEARNING COMMUNITIES, INC.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

F-2



--------------------------------------------------------------------------------

Schedule I

to Compliance Certificate

 

NOBEL LEARNING COMMUNITIES, INC.

 

COMPLIANCE CALCULATIONS

FOR SENIOR SUBORDINATED NOTE AGREEMENT DATED AS OF FEBRUARY 20, 2004

CALCULATIONS AS OF                     ,             

 

A.

   Total Funded Debt/EBITDA Ratio (Section 5.22(a))             1.    Total
Funded Debt    $                       2.    Net Income for past 4 quarters    $
                      3.    Interest Expense for past 4 quarters    $
                      4.    Income taxes for past 4 quarters    $
                      5.    Depreciation and Amortization Expense for past 4
quarters    $                       6.    Permitted add-backs to Net Income for
past 4 quarters per definition of “EBITDA” (detail specifically by item)    $
                      7.    Cash severance expenses incurred during past 4
quarters against reserves previously added back to EBITDA    $                 
     8.    Interest income and extraordinary gains for past 4 quarters    $
                      9.    Sum of Lines A2, A3, A4, A5 and A6, minus Lines A7
and A8 (“EBITDA”)    $                       10.    Ratio of Line A1 to A9     
        :1.0      11.    Line A10 ratio must not exceed              :1.0     
12.    The Borrower is in compliance (circle yes or no)      yes/no

B.

   Total Senior Funded Debt/EBITDA Ratio (Section 5.22(b))             1.   
Total Funded Debt    $                       2.    Subordinated Debt    $
                

 

F-3



--------------------------------------------------------------------------------

     3.   

Line B1 minus Line B2 (Total Senior Funded Debt)

   $                      4.   

EBITDA for past 4 quarters (from Line A9)

   $                      5.   

Ratio of Line B3 to B4

           :1.0      6.   

Line B5 ratio must not exceed

           :1.0      7.   

The Borrower is in compliance (circle yes or no)

   yes/no

C.

   Minimum EBITDA (Section 5.22(c))           1.   

EBITDA for past 4 quarters (from Line A9)

   $                      2.   

Line C1 shall not be less than

   $                      3.   

The Borrower is in compliance (circle yes or no)

   yes/no

D.

   Fixed Charge Coverage Ratio (Section 5.22(d))           1.   

EBITDA for past 4 quarters (from Line A9)

   $                      2.   

Net Capital Expenditures for past 4 quarters

   $                      3.   

Difference of Line D1 minus Line D2

   $                      4.   

Cash Principal payments for past 4 quarters1

   $                      5.   

Interest Expense for past 4 quarters2

   $                      6.   

Cash Dividends for past 4 quarters

   $                      7.   

Cash Income taxes for past 4 quarters

   $                      8.   

Sum of Lines D4, D5, D6, and D7

   $                      9.   

Ratio of Line D3 to Line D8

           :1.0      10.   

Line D9 ratio must not be less than

           :1.0      11.   

The Borrower is in compliance (circle yes or no)

   yes/no

--------------------------------------------------------------------------------

1 Use deemed amount for all fiscal quarters through 12/31/04 per definition of
“Fixed Charges”.

2 Annualize for all fiscal quarters through 12/31/04 per defintion of “Fixed
Charges”.

 

F-4



--------------------------------------------------------------------------------

E.

  

Capital Expenditures (Section 5.22(e))

          1.   

Year-to-date Capital Expenditures

   $                      2.   

Year-to-date Capital Expenditures financed with proceeds of an Event of Loss

   $                      3.   

Difference of Line E1 minus Line E2

   $                      4.   

Maximum permitted amount

   $                      5.   

The Borrower is in compliance (circle yes or no)

   yes/no

 

 

F-5



--------------------------------------------------------------------------------

Exhibit B

 

Additional Guarantor Supplement

 

                    ,         

 

Ladies and Gentlemen:

 

Reference is made to the Senior Subordinated Note Agreement described above.
Terms not defined herein which are defined in the Senior Subordinated Note
Agreement shall have for the purposes hereof the meaning provided therein.

 

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Senior Subordinated Note Agreement, effective from the date
hereof. The undersigned confirms that the representations and warranties set
forth in Section 3 of the Senior Subordinated Note Agreement are true and
correct as to the undersigned as of the date hereof and the undersigned shall
comply with each of the covenants set forth in Section 5 of the Senior
Subordinated Note Agreement applicable to it.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Senior Subordinated Note Agreement including,
without limitation, Section 7 thereof, to the same extent and with the same
force and effect as if the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Lenders, and it shall not be
necessary for the Lenders to execute this Agreement or any other acceptance
hereof. This Agreement shall be construed in accordance with and governed by the
internal laws of the State of California.

 

Very truly yours,

[NAME OF SUBSIDIARY GUARANTOR]

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

(The schedules to this agreement will be furnished supplementally by the
Registrant to the

Securities and Exchange Commission upon request.)